Citation Nr: 0729205	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include arthritis.

2.  Entitlement to service connection for a low back 
disability, to include arthritis.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to April 
1993.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Louisville RO.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  A right knee disability did not have its onset during 
active service or result from disease or injury in service, 
nor was arthritis demonstrated within one year of separation 
from service.

2.  A low back disability did not have its onset during 
active service or result from disease or injury in service, 
nor was arthritis demonstrated within one year of separation 
from service.

3.  Headaches did not have their onset during active service 
or result from disease or injury in service, nor are they due 
to an undiagnosed illness.





CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military service and is not the result of any 
service-connected disability, nor may arthritis of the right 
knee be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  
(2007).

2.  A low back disability was not incurred in or aggravated 
by active military service and is not the result of any 
service-connected disability, nor may arthritis of the spine 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2007).

3.  The criteria for entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in March 
2002 and February 2007.  These letters advised the veteran of 
the information necessary to substantiate his claims and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the February 2007 letter 
expressly told the veteran to provide any relevant evidence 
in his possession, and the March 2002 letter implicitly told 
him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Both letters 
addressed the submission of evidence for claims involving 
Persian Gulf War undiagnosed illnesses.  Letters from March 
2006, February 2007, and May 2007 notified the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction issues the initial unfavorable decision on a 
claim for VA benefits.  Pelegrini II, supra.  In the present 
case, the RO initially provided the veteran with notice of 
the VCAA in March 2002, prior to the initial decision on the 
claims in November 2002.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
private medical records, and a transcript of the veteran's 
June 2007 Board hearing.  

The RO did not afford the veteran a VA examination, based on 
a determination that there was sufficient medical evidence to 
decide his claims.  The Board agrees.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court recently 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with an in-service event.  

With respect to the claim of service connection for a right 
knee disability, the Board finds that, even though there is 
evidence of a current disability, there is no evidence that 
this is a chronic disability that is related to the veteran's 
military service.  With respect to the claim of service 
connection for a low back disability, the Board finds that 
there is no competent evidence of a current disability.  With 
respect to the claim of service connection for headaches, the 
Board finds that there is no competent evidence of in-service 
headaches.  Nor does the current diagnosis of "atypical 
migraines" necessitate a Gulf War examination.  

Despite the veteran's allegations of in-service treatment of 
each of these conditions, there is no corroborative evidence 
of such.  In addition, there is no indication in the record 
(aside from the veteran's own assertions) that any of his 
disabilities is etiologically related to service.  Therefore, 
the Board finds that the evidence of record does not trigger 
the necessity of an examination in order to decide the claims 
on the merits.  38 C.F.R. § 3.159(c).  The Board finds that 
the record is sufficiently developed to address the merits of 
the veteran's claims without prejudice to his right to 
assistance with the development of his claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

There are no identified, outstanding records requiring 
further development.  Therefore, the duties to notify and 
assist having been met, the Board turns to the analysis of 
the veteran's claims on the merits.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

Right Knee Disability

The veteran has claimed entitlement to service connection for 
a right knee disability due to an in-service accident in 
which he also injured his right ankle.  The veteran is 
currently service-connected for a right ankle injury; 
however, medical records surrounding this incident make no 
mention of a right knee injury.  Nor do the veteran's service 
medical records otherwise reflect that he ever complained of 
or was treated for a right knee condition while in service.  

The veteran has submitted no medical evidence reflecting that 
he was treated for a right knee disability for approximately 
nine years after separation from service.  Apart from the 
veteran's November 2001 claim, the earliest mention of a 
right knee disability appears in a December 2002 VA medical 
record noting "right ankle always swollen [status post] 
injury, knee and ankle pain," and further notes shoulder 
popping, some swelling in the hand joints, and some stiffness 
up through the wrist. This assessment was that the veteran 
had "joint pain: stable but uncertain etiology."  An 
October 2004 VA medical record notes that the veteran 
reported crepitus in his knee and tenderness over the right 
kneecap.  The past medical history listed the veteran's right 
ankle injury and separately listed injury to both of his 
knees and shoulders in connection with a left ankle injury.  

Neither of these medical records actually diagnoses a current 
right knee disability.  Even if the December 2002 assessment 
of "joint pain" is inferred to include the veteran's right 
knee, the Board notes that pain in and of itself, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999). 

Furthermore, although the October 2004 report diagnosed 
degenerative joint disease in the veteran's ankle and 
shoulder, it does not extend this diagnosis to the veteran's 
right knee.  The notation concerning the veteran's 
"injured" knees is merely the VA doctor's transcription of 
a medical history as reported by the veteran.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence of a 
nexus to service.  LeShore v. Brown, 8 Vet. App. 405 (1995).  
Therefore, diagnosis of a right knee disability cannot be 
inferred from this notation.  For the same reason, notations 
of the veteran's reported medical history are not considered 
competent medical evidence of a link between the veteran's 
in-service ankle injury and any current right knee pain.  

The only evidence of a current disability comes from the 
veteran himself, who has testified that doctors have 
diagnosed him with arthritis in his right knee.  However, the 
Board cannot accept the veteran's testimony regarding what he 
was told by a physician as competent medical evidence, as a 
lay person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  Nor can the veteran's own testimony be considered 
a competent diagnosis of arthritis of the right knee, as only 
individuals with the proper education, training, or expertise 
can competently offer medical diagnoses, statements, or 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Therefore, the veteran's claim of entitlement to service 
connection for a right knee disability must be denied.  

Low Back Disability

The veteran has also claimed entitlement to service 
connection for a low back disability.  As with the right knee 
claim, the veteran's service medical records do not reflect 
that he injured his back while in service.  Moreover, there 
is no evidence that the veteran has ever complained of or 
sought treatment for a low back disability since his 
separation from service in 1993.  The only evidence of a 
current disability comes from the veteran's own assertion 
that he has been diagnosed with arthritis of the low back.  
However, as noted previously, a lay person's account of what 
a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette, supra.  Furthermore, the veteran's 
testimony cannot be accepted as a diagnosis of arthritis of 
the lumbar spine, as the veteran does not possess the 
professional expertise that is required to make such a 
diagnosis.  See Espiritu, supra.

In the absence of proof of a present disability, there can be 
no valid claim.  See Degmetich v. Brown, 104 F. 3d. 1328, 
1332 (Fed. Cir. 1997); Brammer, supra.  Therefore, because 
the veteran has presented no competent evidence of a current 
low back disability, service connection must be denied.




Headaches

The veteran has also requested service connection for 
headaches.  As with his other two claims, the veteran's 
service medical records show no complaints of headaches while 
in service.  Unlike the other claims, however, post-service 
medical records establish that the veteran has been diagnosed 
with migraines by both VA and private physicians and has 
received regular treatment for this disability.  The earliest 
evidence of headache treatment is a September 2000 emergency 
room medical record.  Subsequent VA headache treatment 
records reflect the veteran reported that his headaches began 
in service and that he was treated for this condition in 
service.  However, the September 2000 emergency room record 
states that the veteran's headache "began approximately 1 
day prior to arrival.  The onset was gradual.  The patient 
claims this is the worst headache they have ever had.  No 
previous history of significant headache disorders." 

The Board finds the veteran's medical history as described in 
the September 2000 to be probative, as it was offered in 
connection with the veteran's seeking emergency medical 
treatment.  The medical history found in the VA medical 
records, on the other hand, was offered approximately one 
year after the veteran brought his service connection claim.  
Furthermore, the veteran's service medical records do not 
reflect that he sought treatment for headaches while in 
service.  The Board therefore finds the medical history 
offered by the veteran at the VA medical center to be less 
probative than the medical history that was reported in the 
emergency room in September 2000.  In any event, because of 
the lack of probative medical evidence establishing that the 
veteran experienced headaches in service, direct service 
connection must be denied.

Even though a claim may fail on a direct basis, presumptive 
service connection may also be considered for Persian Gulf 
veterans who exhibit objective indications of a qualifying 
chronic disability.  A qualifying chronic disability is 
defined as a chronic disability resulting from any of the 
following: (A) an undiagnosed illness; (B) a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (C) 
from any diagnosed illness which the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  See 38 U.S.C.A. § 1117 
(West 2002 & Supp. 2006).  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis. 

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  
Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has been 
expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  38 C.F.R. § 3.317(a)(2)(i).

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from December 1990 to May 1991.  Therefore, he 
had active military service in the Southwest Asia theater of 
operations during the Persian Gulf War. See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

However, presumptive service connection is not warranted in 
this case, as the medical evidence of record does not 
establish the existence of a current disability that is due 
to an undiagnosed illness.  As noted, the veteran has 
migraines; this is a diagnosed disease entity, not an 
undiagnosed illness.  In other words, the veteran's headaches 
may not be characterized as being the result of an 
undiagnosed illness because there is in fact a diagnosis for 
the veteran's symptoms, namely migraines.  Service connection 
based on Gulf War service is, therefore, not warranted.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for a right knee 
disability, to include arthritis, is denied.

Entitlement to service connection for a low back disability, 
to include arthritis, is denied.

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


